                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

CORDRELL ASKEW                                                                         PLAINTIFF
ADC # 119637

v.                                Case No. 5:18-cv-00072-KGB

L. GRIFFEN, et al.,                                                                 DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Cordrell Askew’s complaint is dismissed without prejudice.

       So adjudged this the 11th day of February, 2019.



                                                           ________________________________
                                                            Kristine G. Baker
                                                            United States District Judge
